71 N.Y.2d 1015 (1988)
The People of the State of New York, Respondent,
v.
Rita M. Strempack, Appellant.
Court of Appeals of the State of New York.
Decided May 31, 1988.
Jeremiah M. Flaherty for appellant.
Michael Kavanagh, District Attorney (Joan Lamb of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*1016MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defense counsel's failure to make a suppression motion prior to negotiating a plea bargain for his client does not, on this record, constitute ineffective assistance of counsel. Although defendant might have prevailed on such a motion, success was by no means certain. Had the suppression motion been denied, it is doubtful that the favorable bargain counsel obtained for defendant would still have been available. Thus, defense counsel's representation was consistent with a legitimate and ultimately successful strategy (see, People v Benn, 68 N.Y.2d 941, 942; People v Rivera, 71 N.Y.2d 705).
Defendant's remaining contentions are without merit.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.